Case 19-60138-pcm11   Doc 164   Filed 04/22/19
Case 19-60138-pcm11   Doc 164   Filed 04/22/19
Case 19-60138-pcm11   Doc 164   Filed 04/22/19
Case 19-60138-pcm11   Doc 164   Filed 04/22/19
Case 19-60138-pcm11   Doc 164   Filed 04/22/19
                                                                                                                                       UST-14


                                                                                           Case Number:           19-60138-pcm11
                                                                                           Report Mo/Yr:            March 2019

Debtor:         B. & J. Property Investments, Inc.




INSTRUCTIONS: BEFORE COMPLETING THIS PAGE, prepare UST-14A (see next page) to include all bank accounts or other
sources of the debtor's funds. The disbursement total will be used to complete this SUMMARY OF DISBURSEMENTS.

The debtor is responsible for providing accurate monthly disbursement totals for purposes of calculating its obligation pursuant to 28
U.S.C. § 1930(a)(6) to pay statutory fees to the U.S. Trustee. The disbursement total encompasses all payments made by the debtor
during the reporting month, whether made directly by the debtor or by another party for the debtor. It includes checks written and cash
payments for inventory and equipment purchases, payroll and related taxes and expenses, other operating costs, and debt reduction.
It also includes payments made pursuant to joint check arrangements and those resulting from a sale or liquidation of the debtor's
assets. The only transactions normally excluded from the disbursement total are transfers within the same reporting month between
multiple debtor accounts.

The U.S. Trustee payment is due on the last day of the month following the end of each calendar quarter, or on April 30, July 31,
October 31, and January 31, respectively. Because the amount billed is an estimate, the debtor is responsible for paying the correct
statutory fee based on actual disbursements for the calendar quarter, or portion thereof while the debtor is in Chapter 11 (i.e. until the
case is converted, dismissed, or closed by final decree). Failure to pay statutory fees to the U.S. Trustee is cause for conversion or
dismissal of the case. A copy of the statutory fee schedule may be found in the Chapter 11 Guidelines on the U.S. Trustee's website
located at:

                       http://www.justice.gov/ust/r18/portland/chapter11.htm
                       http://www.justice.gov/ust/r18/eugene/chapter11.htm

If you have any questions about how to compute the disbursement total, please call the U.S. Trustee's office:

Portland, OR              (503) 326-4000
Eugene, OR                (541) 465-6330




                (UST-14A, with attachments, should follow this page.)


COMPUTATION OF MONTHLY DISBURSEMENT TOTAL
Total disbursements from UST-14A                                                                                      $         36,214.65
Cash payments not included in total above (if any)                                                                    $               -
Disbursements made by third parties for the debtor (if any, explain)                                                  $               -

TOTAL DISBURSEMENTS THIS MONTH FROM ALL SOURCES                                                                       $         36,214.65
                                                                                                   Yes         No
At the end of this reporting month, did the debtor have any delinquent statutory fees
 owing to the U.S. Trustee?

(If yes, list each quarter that is delinquent and the amount due along with an explanation)

Quarter         Explanation                                                                                          Amount




    Monthly Operating Report -Corporate or Partnership Debtor                                                             Page 6 of 13
    United States Trustee-Oregon                                                                                           (Revised 3/4/11)




                                      Case 19-60138-pcm11               Doc 164     Filed 04/22/19
Case 19-60138-pcm11   Doc 164   Filed 04/22/19
                                                                                                                                          UST-14B


                                                                                 Case Number:                       19-60138-pcm11
                                                                                 Report Mo/Yr:                        March 2019
Debtor:                          B. & J. Property Investments, Inc.




Payments on Pre-Petition Unsecured Debt (requires court approval)
Did the debtor, or another party on behalf of the debtor, make any payments during this reporting month
on pre-petition unsecured debt? If "yes", complete table for each payment.
                                                       Payment                          Date of Court
    Payee's Name           Nature of Payment              Date        Amount              Approval                              Yes               No




Payments to Attorneys and Other Professionals (requires court approval)
Did the debtor, or another party on behalf of the debtor, make any payments during this reporting month
to a professional such as an attorney, accountant, realtor, appraiser, auctioneer, business consultant, or
other professional person? If "yes", complete table for each payment.
                                  Type of             Payment                            Date of Court
 Professional's Name        Work Performed                Date          Amount              Approval                            Yes               No




Payments to an Officer, Director, Partner, or Other Insider of the Debtor
Did the debtor, or another party on behalf of the debtor, make any payments during this reporting month
to, or for the benefit of, an officer, director, partner, member, shareholder or other insider of the debtor?
If "yes", complete table for each payment.
                                                           Payment                             Purpose of
     Payee's Name           Relationship to Debtor           Date         Amount                Payment                         Yes               No
William Berman             President                            3/7/19         3,452 Payroll
Debra Berman               Secretary                            3/7/19         3,452 Payroll


INSTRUCTIONS: Use the last column to describe the purpose of each payment, such as gross wages or salary, reimbursement
for business expenses, loan repayment, advance, draw, bonus, dividend, stock distribution, or other reason for the payment.


CERTIFICATION OF BANK ACCOUNTS:

The undersigned certifies under penalty of perjury that every financial account used by the debtor is accounted for in UST-14A of this
report and is held in a depository included on the U.S. Trustee's list of authorized depositories. The undersigned further certifies that
each such depository has been notified that the account holder is a debtor in a Chapter 11 case under the jurisdiction of the Bankruptcy
Court.


                          BY: /s/ William Berman                                           DATE:              4/22/2019

                     TITLE: President




      Monthly Operating Report -Corporate or Partnership Debtor                                                               Page 8 of 13
      United States Trustee-Oregon                                                                                             (Revised 3/4/11)




                                         Case 19-60138-pcm11                 Doc 164         Filed 04/22/19
                                                                                                                                             UST-15


                                                                                                            Case Number: 19-60138-pcm11
                                                                                                            Report Mo/Yr: March 2019
Debtor:                   B. & J. Property Investments, Inc.




INSTRUCTIONS: Complete all portions of UST-15, STATEMENT OF AGED RECEIVABLES, unless the debtor asserts the following two
statements are true for this reporting month:

º At the beginning of the reporting month, the debtor did not have any uncollected pre-petition or post-petition accounts receivable; and,

º During the reporting month, the debtor did not have any receivables activity, including the accrual of new accounts receivable, or the collection
or write-off of accounts receivable from prior months.

Initial here ___________ if the debtor asserts that both statements above are correct and then skip to UST-16,
                          Statement of Post-Petition Payables.




Accounts Receivable Aging
                               Balance at       Current              Past Due             Past Due             Past Due            Uncollectible
                               Month End        Portion             31-60 days           61-90 days           over 90 days         Receivables

Pre-petition                           -                  -                     -                    -                     -                     -

Post-petition                          -                  -                     -                    -                     -                     -

TOTALS                                 -                  -                     -                    -                     -                     -

Explain what efforts the debtor has made during the reporting period to collect receivables over 60 days
past due.




Accounts Receivable Reconciliation
                                                                                       Post Petition          Pre-Petition             Totals
                          Opening Balance                                                            -                     -                     -
                          Add: Sales on account                                                      -                                           -
                          Less: Payments on account                                                  -                     -                     -
                          Less: Write-offs or other adjustments                                      -                     -                     -
                          Closing Balance                                                            -                     -                     -


Insider Receivable Reconciliation
Insider Name (e.g. officer, director, partner, member, shareholder)                                 William Lloyd
                                                                                        William &   Developments
                                                                                      Debra Berman        Inc.
Relationship to Debtor                                                                   Owners      Affiliate of
                                                                                                       Owners
                          Opening Balance (if first report, use the balance               61,000.00    900,000.00
                             on date of filing)                                                                -
                          Add: Current month advances                                           -              -
                          Less: Current month payments                                          -
                          Closing Balance                                                 61,000.00    900,000.00                                -

Monthly Operating Report -Corporate or Partnership Debtor                                                                               Page 9 of 13
United States Trustee-Oregon                                                                                                             (Revised 3/4/11)




                                      Case 19-60138-pcm11                  Doc 164          Filed 04/22/19
                                                                                                                                                     UST-16


                                                                                                               Case Number:          19-60138-pcm11
                                                                                                                Report Mo/Yr:           March 2019
Debtor:                    B. & J. Property Investments, Inc.




INSTRUCTIONS: Complete PART A - TRADE ACCOUNTS PAYABLE unless the debtor asserts that this statement is true for this reporting month:

° Except for taxes disclosed in PART B of this report, the debtor has no other unpaid post-petition payables from the current reporting month or from any
prior post-petition months.

Initial here        WB      if the debtor asserts that the statement above is correct and then skip to UST-16, Part B, Taxes.




Accounts Payable Aging
                                     Balance at            Current                   Past Due                   Past Due                 Past Due
                                     Month End             Portion                  31-60 days                 61-90 days               over 90 days


Post-petition                                     -                    -                          -                           -                            -


1. For Accounts Payable more than 30 days past due, explain why payment has not been made.


2. Attach the debtor's accounts payable aging report.




Post-Petition Trade Accounts Payable Reconciliation


                           Opening Balance                                                                                                                 -
                           Additions:                                                                                                                      -
                           Less: Payments made                                                                                                             -
                           Closing Balance                                                                                                                 -




      Monthly Operating Report -Corporate or Partnership Debtor                                                                      Page 10 of 13
      United States Trustee-Oregon                                                                                                      (Revised 3/4/11)




                                            Case 19-60138-pcm11               Doc 164         Filed 04/22/19
                                                                                                                                        UST-16


                                                                                                Case Number:          19-60138-pcm11
                                                                                                Report Mo/Yr:             Mar-19
Debtor:                                    B. & J. Property Investments, Inc.




CERTIFICATION: The undersigned certifies under penalty of perjury that all post-petition taxes required to be withheld or

                                       BY: /s/ William Berman                       DATE:       4/22/2019


Reconciliation of Unpaid Post-Petition Taxes
                                                      1                         2                   3                         4
                                                                                                                     Unpaid Post-petition
                                            Unpaid Post-petition    Post-petition Taxes      Post-petition Tax         Taxes at End of
                                             Taxes from Prior       Accrued this Month      Payments Made this         Reporting Month
Type of Tax                                  Reporting Month         (New Obligations)       Reporting Month          (Column 1+2-3=4)
                                                          FEDERAL EMPLOYMENT TAXES
Employee Income Tax Withheld                                 -                  -                     -                                       -
FICA/Medicare-Employee                                       -                  -                     -                                       -
FICA/Medicare-Employer                                       -                  -                     -                                       -
Unemployment (FUTA)                                          -                  -                     -                                       -
                                                           STATE EMPLOYMENT TAXES
Employee Income Tax Withheld                                 -                  -                     -                                       -
Unemployment (SUTA)                                          -                  -                     -                                       -
Worker's Compensation                                        -                  -                     -                                       -
                                                                 OTHER TAXES
Corporate Income Tax                                         -                  -                     -                                       -
Local City/County Tax                                        -                  -                     -                                       -
Sales Tax                                                    -                  -                     -                                       -
Personal Property Tax                                        -                  -                     -                                       -
Real Property Tax                                            -                  -                     -                                       -
Other                                                        -                  -                     -                                       -
                                                                         Total Unpaid Post-Petition Taxes        $                            -




        Monthly Operating Report -Corporate or Partnership Debtor                                                        Page 11 of 13
        United States Trustee-Oregon                                                                                       (Revised 3/4/11)




                                             Case 19-60138-pcm11            Doc 164       Filed 04/22/19
Case 19-60138-pcm11   Doc 164   Filed 04/22/19
Case 19-60138-pcm11   Doc 164   Filed 04/22/19
Case 19-60138-pcm11   Doc 164   Filed 04/22/19
Case 19-60138-pcm11   Doc 164   Filed 04/22/19
Case 19-60138-pcm11   Doc 164   Filed 04/22/19
Case 19-60138-pcm11   Doc 164   Filed 04/22/19
Case 19-60138-pcm11   Doc 164   Filed 04/22/19
Case 19-60138-pcm11   Doc 164   Filed 04/22/19
